Title: From Thomas Jefferson to George Clinton, 31 December 1803
From: Jefferson, Thomas
To: Clinton, George


               
                  Dear Sir
                     
                  Washington Dec. 31. 03.
               
               I recieved last night your favor of the 22d. written on the occasion of the libellous pamphlet lately published with you. I began to read it, but the dulness of the first pages made me give up the reading for a dip into here & there a passage, till I came to what respected myself. the falshood of that gave me a test for the rest of the work, & considering it always useless to read lies, I threw it by. as to yourself be assured no contradiction was necessary. the uniform tenor of a man’s life furnishes better evidence of what he has said or done on any particular occasion than the word of an enemy, and of an enemy too who shews that he prefers the use of falsehoods which suit him to truths which do not. little hints & squibs in certain papers had long ago apprised me of a design to sow tares between particular republican characters. but to divide those by lying tales whom truths cannot divide, is the hackneyed policy of the gossips of every society. our business is to march straight forward, to the object which has occupied us for eight & twenty years, without, either, turning to the right or left. my opinion is that two or three years more will bring back to the fold of republicanism all our wandering brethren whom the cry of ‘Wolf’ scattered in 1798. till that is done, let every man stand to his post, and hazard nothing by change. and when that is done, you and I may retire to the tranquility which our years begin to call for, and reprise with satisfaction the efforts of the age we happened to be born in, crowned with compleat success. in the hour of death we shall have the consolation to see established in the land of our fathers the most wonderful work of wisdom & disinterested patriotism that has ever yet appeared on the globe. 
               In confidence that you will not be ‘weary in well-doing,’ I tender my wishes that your future days may be as happy as your past ones have been useful, & pray you to accept my friendly salutations & assurances of high consideration & respect.
               
                  Th: Jefferson
               
            